MEMORANDUM ***
*641Admission of the threats appellant made to kill Vincent Tolman and Officer Rodriguez if they testified against him was not an abuse of discretion because they were res gestae and because they showed consciousness of guilt.1 The four-level adjustment to the guidelines calculation was not error because the evidence showed that Liana intentionally fired the weapon at an occupied dwelling.2
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *641courts of this circuit except as provided by 9th Cir. R. 36-3.


. See Ortiz-Sandoval v. Gomez, 81 F.3d 891, 897 (9th Cir.1996).


. See United States v. Nielsen, 371 F.3d 574, 582 (9th Cir.2004); United States v. Miguel, 368 F.3d 1150, 1155 (9th Cir.2004).